NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CHARLES D. CATO and BONNIE            )
BERG CATO,                            )
                                      )
          Appellants/Cross-Appellees, )
                                      )
v.                                    )             Case No. 2D17-2811
                                      )
PNC BANK, NATIONAL                    )
ASSOCIATION,                          )
                                      )
          Appellee/Cross-Appellant.   )
                                      )
                                      )
PNC BANK, NATIONAL                    )
ASSOCIATION,                          )
                                      )
          Appellant/Cross-Appellee,   )
                                      )
v.                                    )
                                      )
CHARLES D. CATO and BONNIE            )
BERG CATO,                            )
                                      )
          Appellees/Cross-Appellants. )
                                      )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Alan M. Gross of Alan M. Gross, P.A., St.
Petersburg, for Appellants/Cross-
Appellees.

David L. Boyette, Ryan W. Owen and
Drew Chesanek of Adams and Reese
LLP, Sarasota; and Amy B. Kisz and N.
Mark New of McGlinchey Stafford,
Jacksonville, for Appellee/Cross-
Appellants.


PER CURIAM.


            Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.




                                        -2-